Case: 22-10035      Document: 00516438629         Page: 1     Date Filed: 08/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 18, 2022
                                  No. 22-10035
                                                                         Lyle W. Cayce
                                Summary Calendar
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Manuel Ramirez-Ramirez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:21-CR-94-2


   Before Jones, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jose Manuel Ramirez-Ramirez
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). Ramirez-Ramirez has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10035    Document: 00516438629          Page: 2   Date Filed: 08/18/2022




                                  No. 22-10035


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2